   Case 3:20-mj-06006-DEA Document 7 Filed 12/02/20 Page 1 of 2 PageID: 10




                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY

  UNITED STATES OF AMERICA                  Honorable Douglas E. Arpert

        v.                                  Mag. No. 20-6006 (DEA)

  DAEVON BELL,                              DETENTION ORDER


      This matter having been opened to the Court on motion of the United

States, by Craig Carpenito, United States Attorney for the District of New

Jersey (Michelle S. Gasparian, Assistant United States Attorney, appearing) in

the presence of Brian P. Reilly, Esq., counsel for the Defendant, for an order

pursuant to Title 18, United States Code, Section 3142(e) to detain the

Defendant without bail pending trial in the above-entitled matter because the

Defendant poses a risk of flight and a danger to the community; and the

Defendant having requested a bail hearing and Defendant seeking a

continuance pursuant to Title 18, United States Code, Section 3142 (f)(2) to

conduct the bail hearing; and for good cause shown,

      IT IS, therefore, on this 2nd day of December, 2020,

      ORDERED that the Defendant’s request for a continuance of the bail

hearing be GRANTED, and the Defendant is hereby ORDERED DETAINED

without prejudice until the bail hearing is conducted at a date to be set by the

Court; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142, that

the Defendant be committed to the custody of the Attorney General or his


                                        1
   Case 3:20-mj-06006-DEA Document 7 Filed 12/02/20 Page 2 of 2 PageID: 11




authorized representative pending trial in the above-entitled matter; and it is

further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be confined in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in

custody pending appeal; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that the Defendant be afforded reasonable opportunity for private consultations

with counsel; and it is further

      ORDERED, pursuant to Title 18, United States Code, Section 3142(i),

that, upon order of this or any other court of the United States of competent

jurisdiction or on request of an attorney for the United States, the Defendant

shall be delivered to a United States Marshal for the purpose of appearances in

connection with court proceedings.




                                     _s/DOUGLAS E. ARPERT _____________
                                     HONORABLE DOUGLAS E. ARPERT
                                     UNITED STATES MAGISTRATE JUDGE




                                        2
